 In the Matter of A. H. WIRz, INC.andAMALGAMATED ASSOCIATION OFIRON, STEEL AND TIN WORKERS OF NORTH AMERICACase No. C-600.-Decided October 05, 1938.CollapsibleMetal Tube Manufacturing Industry-Interference, Restraint,and CoercionandCompany-Dominated Union:no findings as to, because ofcompliance with Trial Examiner's recommendations ; complaint not dismissedsince recommendations contemplate a continued course of conduct-Discrimi-nation:charges of, not sustained._Mr. Joseph F. Castiello,for the Board.Mr. J. H. Ward Hinkson,of Chester, Pa., for the respondent.Mr. Henry G. Sweeney,of Chester, Pa., for the Association.Mr. M. H. Goldstein,of Philadelphia, Pa., for the Amalgamated.Mr. William F. Guffey, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed by Steel WorkersOrganizing Committee on behalf of Amalgamated Association ofIron, Steel and Tin Workers of North America, herein called theAmalgamated, the National Labor Relations Board, herein calledthe Board, by Stanley W. Root, Regional Director for the FourthRegion (Philadelphia, Pennsylvania), issued and duly served itscomplaint, dated January 15, 1938, against A. H. Wirz, Inc., Chester,Pennsylvania, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.As to-the unfair labor prac-tices, the complaint, as amended at the hearing, alleged in substancethat the respondent interfered with, restrained, and coerced its em-ployees in the exercise of the right to self-organization; that itdominated, interfered with, and fostered the formation and admin-9 N. L. R. B., No. 43.480 DECISIONSAND ORDERS481istration of Collapsible Tube Workers Association of Chester, hereincalled the Association; and that by the discharge of Massie Gibsonand George F. Long, it had discriminated against these 'employeesin regard to their hire and tenure of employment, thereby discourag-ing membership in the Amalgamated. Thereafter, the respondentfiled its answer denying all the unfair labor practices alleged in thecomplaint.Prior to the hearing the Regional Director granted theAssociation's petition to intervene.On January 20, 1938, the Asso-ciation filed its answer denying that the respondent had dominated,interfered with, or fostered the formation or administration of theAssociation.Pursuant to notice duly served on the respondent, the Amalga-mated, and the Association, a hearing was held at Chester, Pennsyl-vania, from January 31 to February 4, 1938, before James L. Fort,the Trial Examiner duly designated by the Board.All the partieswere represented by counsel, participated in the hearing, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.Duringthe course of the hearing, the Trial Examiner made several rulingson motions and objections to the admission of evidence.The Boardhas reviewed these rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings ar"e hereby affirmed.At the close of the hearing, the respondent and the Association filedbriefs with the Trial Examiner.On April 27, 1938, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served on the parties, in which hefound that the respondent had engaged in two of the unfair laborpractices alleged in the complaint, by interfering with its employeesin the exercise of their right to self-organization and by dominatingand interfering with the formation and administration of the* Asso-ciation.He further found that the respondent had not engaged inan unfair labor practice by discharging Gibson and Long.The TrialExaminer accordingly recommended that the respondent cease anddesist from engaging in the unfair labor practices found and that itcease giving recognition to, and completely disestablish the Associa-tion as collective bargaining representative for any of its employees.He further recommended that the complaint, in so far as it alleged thediscriminatory discharges of Gibson and Long, be dismissed.the Fourth Region its report setting forth the manner in which it hadcomplied with the Trial Examiner's Intermediate Report.The re-spondent has fully complied with the recommendations of the TrialExaminer. ` It has posted notices as required, and leas completelydisestablished the Association as a collective bargaining agency forany of its employees.On May 14, 1938, the Amalgamated filed ex- 482NATIONAL LABOR RELATIONS BOARDceptions to the Intermediate Report on the ground that the TrialExaminer erred in refusing to find that Massie Gibson and George F.Long were discriminatorily discharged.The Amalgamated and therespondent requested opportunity to present oral argument and per-mission to file briefs..,Pursuant to notice duly served on all the parties, a hearing for thepurpose of oral argument was held before the Board in Washington,D. C., on September 20, 1938.The respondent appeared and par-ticipated in the hearing.The Amalgamated and the Associationfailed to appear. - The Board has considered the Amalgamated's ex-ceptions to the Intermediate Report and finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, A. H. Wirz, Inc., a Pennsylvania corporation withits plant and principal place of business at Chester, Pennsylvania, isengaged in the manufacture, sale, and distribution of collapsible metaltubes, sprinkler tops, and light metal specialties.The respondent alsomaintains offices iii New York, Chicago, and California.At the timeof the hearing the respondent employed approximately 235 persons.The raw materials used by the respondent consist chiefly of tin,aluminum,- lead, enamel, and ink.Approximately 50 per cent of theseraw materials are shipped to the respondent's plant from points out-side of Pennsylvania.approximately $800,000.On the basis of value, approximately 83 percent of its finished products are shipped to points outside of Penn-sylvania.We find that the operations of the respondent; A. H. Wirz, Inc., oc-cur in commerce, within the meaning of Section 2 (6) of the Act.II.THEORGANIZATIONS INVOLVEDAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica is a labor organization affiliated with the Committee for In-dustrial Organization.It admits to membership "workers engaged inthemetal industries, including employees of the, respondent.Therecord does not. disclose the precise limits of its jurisdiction.Collapsible Tube Workers Association of Chesteris anunaffiliatedlabor organization admitting to membership all employees of therespondent who, are paid on an hourly or piece-work basis. DECISIONS AND ORDERS483III.THE ALLEGEDUNFAIR LABOR PRACTICESA. The Trial Examiner's findings of factIn his Intermediate Report, the Trial Examiner, in substance, madethe following findings of fact :In February 1936, following a sit-down strike in protest againsta proposed wage cut, the respondent's employees appointed a shopcommittee which conferred with Henry S. Darlington, the respond-ent'spresident, and succeeded in settling the controversy.Except forthis shop committee, which continued to function as a grievance com-mittee, there was no organization of the respondent's employees untilMay 1937.Early in the spring of 1937, Albert "Chick" Bradley, a foreman,suggested to Arthur Towlson, another foreman, that a group-insur-ance plan be organized for the respondent's employees.After a dis-cussion between themselves, Bradley and Towlson suggested the planto the shop committee.Thereafter the shop committee, together withTowlson and Bradley, met with the representative of an insurancecompany and discussed such a group-insurance plan.At this meeting,it was agreed that the plan should be submitted to all the respondent'semployees by means of a written memorandum. Towlson drafted amemorandum which was then signed by the members of the shopcommittee.At the same time Towlson prepared another memoran-dum, which was also signed by the committee, proposing the forma-tion of a shop union. This latter proposal provided that a meetingbe held to elect officers and an organizing committee to complete theorganization.The proposed shop organization, as outlined in thememorandum, was intended to function as a collective bargainingagent to represent the employees in negotiating with the respondent;to set up and administer a sick-benefit plan; and to encourage socialrelationsamong the employees. This shop union was definitely asso-ciated with the insurance proposal by the concluding statement inthe shop union memorandum that such an organization would act asan agent of the employees in soliciting the support of the respondentin establishing a group-insurance plan.Both of the above-mentioned memoranda, which were printed withthe knowledge of the respondent's officerson a duplicating machineowned by the respondent, were circulated among,the employees atthe plant by several of the employees, including Towlson, Bradley,and otherforemen.When the employees, however, failed'to express any interest inthese proposals, Towlson. decided, to holda meetingof the employeesand presentthe proposals to them directly.Notices of this.proposed,meeting were posted in conspicuous places throughout the plantin late'134008-34-vol. IX-32 484NATIONAL LABORRELATIONS BOARDMay or early June 1937.When John T. Bulmer, an employee whohad joined the Amalgamated some time in May, saw these notices, hetold Towlson that he was violating the law in taking part in suchactivities.Towlson conferred with the respondent's treasurer, whoupon advice of the respondent's legal counsel, suggested that he shouldhave nothing whatever to do with this'proposed meeting.Towlsonadvised "Chick" Bradley that they would have to withdraw fromsuch organizational activity.Because of their withdrawal the meet-ing was never held.However, David A. Murphy and other employees who had beenactive with Towlson and Bradley continued their efforts to form ashop union.About June 1, Murphy and his associates held a meetingto plan the formation of the shop union, and on June, 9 applicationcards for membership in the Association were printed.Murphy placedthe order for these cards, but Towlson brought them from the printerstoMurphy at the plant.These cards, which designated the Association as the collective bar-gaining representative of the signer, were distributed in the plant.While Towlson and Bradley did not participate, other supervisoryemployees were very active in the distribution of them. In the assem-bly room they were distributed by Mrs. Pierce, who is the head inspec-tor, or floor woman, and is a salaried employee, and Madge Vose, whoacts in a supervisory capacity in the absence of Pierce.Vose activelyurged the employees to sign the cards.Williamson, the foreman inthis department, knew of the organizational activities of Pierce andVose and apparently gave his approval.Upon seeing that some ofthe employees hesitated in signing thesek cards he said, "You girls areafraid to sign this card as if it were a death warrant."Although the Association had been organized and officers had beenelected by the middle of June 1937, the Association did not adoptits constitution and bylaws until January 20, 1938, 5 days after thecomplaint in this proceeding had been filed, and 3 days after it hadbeen served on the Association.At the time of the hearing, Murphy,president of the Association, showed a total lack of familiarity withthe bylaws.He expressed surprise at the hearing to learn that onesection of the bylaws provided that the dischargeof anemployeeby the respondent would automatically cause the employee to losehis membership in the Association.The activity of the foremen was not limited to aiding the Associa-tion.They actively discouraged membership in the Amalgamated.Towlson asked Vera Bondrowski, an employee, if she wasa memberof the C. I. 0., and when she answered in the affirmative, he tried to"talk her out of it.'-' ,Williamson joined Towlson in discouragingBondrowski's further association with the Amalgamated.Vose made - DECISIONS AND ORDERS485certain disparaging remarks about the Committee for IndustrialOrganization and referred to members of itas "rats."B. The Trial Examiner's conclusionsThe Trial Examiner found that by interfering with the formationof the Association and encouraging membership of its employeestherein, and by discouraging membership of its employees in theAmalgamated, the respondent had engaged in unfair labor practiceswithin the meaning of Section 8 (1) and (2) of the Act.He accord-ingly recommended that the respondent cease and desist from suchunfair labor practices and that it take certain affirmative action whichwould effectuate the policies of the Act.The Trial Examiner found,however, that Massie Gibson and George F. Long were not dis-criminatorily discharged.Since the respondent has completely disestablished the Associationas the collective bargaining representative of any of its employeesand has posted cease and desist notices in its plant, thereby complyingwith the Trial Examiner's recommendations, it is not necessary atthis time for us to pass upon the case exceptin so far as issues areraised by the Amalgamated's exceptions.C. The issues raised by the Amalgamated's exceptionsSince the Amalgamated has excepted to the findings of the TrialExaminer thatMassieGibson and George F. Long were not dis-criminatorily discharged, we must consider this branch of the case.1.The discharge of Massie GibsonMassie Gibsonwas employed by the respondent on April 5, 1937.He was discharged on August 12, 1937. The complaint alleges thatGibson was discharged because of his membership in and activityon behalf of the Amalgamated.Although Gibson was active in theplant on behalf of the Amalgamated, constantly wore his union but-ton, and solicited membership for the Amalgamated, it does notappear from the record that he was more prominent in that organiza-tion's affairs than other members of the Amalgamated.The respondent claims that Gibson was discharged because hiswork was wholly unsatisfactory and because he manifested an in-subordinate and an insolent attitude toward his superiors.During the 4 months of his employment, Gibson worked on threedifferent jobs, all of which entailed simple operations.His first jobconsisted of washing metal discs from which collapsible metal tubesare pressed.Almost from the beginning, complaints,were registeredby the foreman in the press department that Gibson's work was so-improperly done that it was impossible to perform the pressing oper- 486NATIONAL LABOR RELATIONS BOARDations.Many times these discs were sent back for rewashing, andfinally the foreman, disliking the delay caused by rewashing thediscs, started doing the job himself.Gibson was then admonishedand transferred to collecting scrap metal and taking work to theemployees who did piece work.On this job, Gibson shoveled thescrap metal into storage boxes from bins beneath the machines.Hewas instructed that it was important that the different metals be keptentirely separate.The different metals are easily distinguishable, andthe boxes into which they were to be placed were clearly marked.Notwithstanding his instructions Gibson repeatedly mixed metals,thus causing the production of an alloy which could not be used. Onat least two occasions, Gibson refused to take work to the employees,unless they promised to-buy tickets to a union dance orsign mem-bership cards for the Amalgamated.When Gibson failed to improvehis work on this job, he was again warned of his poor work andtransferred to the cleaning of coating machines.This operation con-sisted merely of cleaning the ink andenamel fromthe rollers of themachines. It was a simple operation, requiring only that all the inkand enamel while still' wet be removed with cleaning fluid.On sev-eral occasions Gibson neglected to clean the rollers properly, and itbecame necessary to change them, thereby causing a delay in theoperations of the plant as well as the loss of the discardedrollers.Complaints about Gibson's work continued to be registered, and ashort time before Gibson was discharged, Towlson, his foreman,finally told the superintendent of the plant that he intended to dis-charge Gibson upon the next complaint.On the evening of August 11, Gibson, accompanied by a younglady, entered the respondent's plant after working hours for thepurpose of seeing another worker.While there, Gibson used a tele-phone on purely personal business, thereby interfering with theproper performance of the night watchman's duties.The telephonewas kept open at night chiefly for police purposes.The respondent'snight watchman and the watchman in a neighboring plant had asystem whereby they alternately telephoned each other every hour.If the call did not come through at the proper time, the watchmanat the receiving end notified the police.On this evening Gibson'suse of the telephone delayed the respondent's watchman from re-porting.The next morning the watchman included a statement ofthe incident in his usual nightly report.Upon learning of thisincident, Towlson withdrew Gibson's time card, made out his payenvelope, and upon Gibson's arrival at the plant, discharged him.Shortly thereafter,an organizerfor the Amalgamated conferredwith Darlington, the respondent's president, seeking to have Gibsonreinstated: ' Darlington, 'upon advice of legal counsel, agreed to rein- DECISIONS AND ORDERS487state Gibson, but made it clear to the organizer that he was rein-stating Gibson not because he so desired,but only for the purpose ofavoiding a dispute with the Amalgamated.Darlington testifiedthat his only purpose in reinstating Gibson was to avoid a complaintbefore the Board, which his counsel had advised him would beimpossible to defend successfully,regardless of the merits of the case.Upon hearing that Darlington had agreed to reinstate Gibson, acommittee representing the respondent's employees met Darlingtonin his office and informed him that if Gibson were reinstated, theemployees would go on a strike.Darlington again consulted hiscounsel and was informed that he was "in a spot,"and that heshould use his own judgment..Thereupon, Darlington decided notto reinstate Gibson and informed the organizer for the Amalgamatedof his final determination.- -It appears that the respondent had good reason to discharge Gibson.The immediate cause of the discharge was Gibson's interference withthe night watchman's duties on August 11,1937.Gibson's unsatis-factory work and his failure to improve after several warnings wasa substantial contributing cause.Under the circumstances,we find that Gibson was not dischargedbecause of his membership in, or activity on behalf of,the Amal-gamated.2.The discharge of George F. LongGeorge F. Longhad, worked for the respondent 4 or 5 years priorto his discharge on November 8, 1937. Long joined the Amalgamatedin -June 1937,and although he solicited memberships in the Amal-gamated, he was no more active than other members of that labororganization.The respondent claims thatLongwas discharged because of analtercation occurring between him and another workman during themorning of the day on which he was discharged.About noon ofNovember 8, Long and Rasmutten,another employee,were workingtogether in the foundry shoveling scrap metal into four cauldronsof molten metal.The employee usually in charge of the foundrywas absent and Rasmutten was taking his place.Both Rasmuttenand Long were attending all the cauldrons,and neither was assignedto any particular ones.Rasmutten put some additional metal intothe cauldron nearestto Long,whereupon Long became angry.Heexpressed his disapproval and thereupon pushed Rasmutten into abox containing scrap metal.WhileRasmutten was endeavoring toextricate himself, Long picked up an iron bar about 30 inches longand about 1 inch in diameter,and drew it back over his head, pre-paring to hit Rasmutten.At this point,another employee interfered, 488NATIONAL LABOR RELATIONS BOARDtook the iron bar from Long and summoned several of his superiors,including Darlington.Both Rasmutten and Long were asked torelate what had happened.Rasmutten's account was substantiallythe same as the foregoing.When Long was asked for his version ofthe incident, he would make no statement, other than to say that hehad "lost his head."Edwin H. Barker, plant engineer, then toldLong that he was too dangerous, a man to have on such work andordered him to go home immediately. Long left the plant and wasThe same day Long made threatsagainst Rasmutten who filed charges of assault and battery againstLong.At the hearing on these charges Long entered a plea of guiltyand was put under bond to keep the peace.Sometime after this occurrence, Long signed a typewritten state-ment in which he stated that Rasmutten had hit him in the facewithout warning because of some argument that had arisen in con-nection with their work, and that he had then pushed Rasmutteninto the box.At the hearing Long testified that Rasmutten threwsome scrap metal into one of the cauldrons and caused hot metal tosplash out on him, and that when Long asked Rasmutten why he wassplashing metal, Rasmutten responded by striking him in the mouth.This was the first time that Long had ever stated that hot metal hadbeen splashed on him.His testimony on this point is not substan-tiated by any other evidence.In view of Long's refusal even to attempt to justify his.conduct atthe time the incident occurred, and because of the discrepancy in hislater stories concerning the incident, his testimony is not convincing.We f nd that Long was not discharged because of his membershipin, or activity on behalf of, the Amalgamated.INT.THE REMEDYAs described above, the Trial Examiner found that the respondenthas engaged in unfair labor practices within the meaning of Section8 (1) and (2) of the Act. He recommended that the respondentcease and desist from such unfair labor practices and that it com-pletely disestablish the Association as the collective bargaining rep-resentative for any of its employees.The respondent has fully com-plied with these recommendations. It is not, therefore, necessary forus to make findings of fact and conclusions of law, or an order basedthereon.We shall not, however, dismiss the complaint since therecommendations of the Trial Examiner contemplate a continuingcourse of conduct on the part of the respondent.We have found that Gibson and Long were not discriminatorily dis-charged.We shall, therefore, dismiss the complaint in so far as itrelates to Gibson and Long. DECISIONS AND ORDERS489Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Association of Iron, Steel and Tin Workers ofNorthAmerica and CollapsibleTubeWorkers Association of Chesterare labor organizations,within the meaning-of Section 2 (5) of theAct.2.The operations of the respondent,A.H.Wirz, Inc.,Chester,Pennsylvania,occur in commerce within the meaning of Section 2(6) and(7) of the Act.3.The respondent,by discharging Massie Gibson and George F.Long, has not discriminated in regard to the hire and tenure ofemployment of the said Massie Gibson and George F. Long, and hasnot thereby discouraged membership in a labor organization or en-gaged in unfair labor practices,within the meaning of Section 8 (3)of the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the complaint,in sofar as it alleges that the respondent has engaged in unfair laborpractices, within the meaning of Section 8 (3) of the Act, be, and itherebyis,dismissed.